Title: From John Adams to Citizens of Mississippi Territory, 7 April 1799
From: Adams, John
To: Mississippi Territory, Citizens of



Gentlemen
Quincy April 7. 1799

With much pleasure, I have received, through your able and faithful Governor your obliging Address of the fifth of January.
As your situation on a frontier of the United States near a Nation, under whose Government many of you have lived, and with whose Inhabitants you are well acquainted, qualify you in a particular manner, to maintain a benevolent pacific and friendly conduct towards your Neighbours, and entitle you to a return of a similar Behaviour from them; it is to be hoped and expected that the Peace and friendship between the two nations will be by these means preserved & promoted: and that the Emissaries of no other nation that may be hostile will be able to destroy or diminish your mutual esteem and regard.
The sentiments of Attachment to the Constitution which you avow are such as become the best Americans and will secure you the Confidence of Government and the Esteem and Affection of your fellow Citizens throughout the Union.

John Adams